Case: 6:12-cr-00014-GFVT-HAI Doc #: 91 Filed: 07/08/20 Page: 1 of 5 - Page ID#: 382




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )      Crim. No. 6:12-CR-00014-GFVT-HAI
                                                  )
  V.                                              )
                                                  )
  ALEXIS LEEANN JENKINS,                          )                     ORDER
                                                  )
         Defendant.                               )
                                                  )

                                       *** *** *** ***

        This matter is before the Court on the Report and Recommendation filed by United States

 Magistrate Judge Hanly A. Ingram. [R. 89.] Defendant Alexis Leeann Jenkins has been charged

 with two violations of her terms of supervised release. Id. In July 2013, this Court entered a

 judgment against Ms. Jenkins for aiding and abetting kidnapping and aiding and abetting willful

 bodily injury because of sexual orientation. [R. 56.] Ms. Jenkins was sentenced to 96 months

 incarceration followed by three years of supervised release. Id.

        Mr. Jenkin’s initial term of supervised release began on March 1, 2019. On September 9,

 2019, this Court revoked Jenkins’ supervised release due to use of controlled substances,

 marijuana, methamphetamine, and the commission of a crime. She was sentenced to time

 served, followed by three years of supervised release. As a special condition, Jenkins was

 ordered to successfully complete a 90-day inpatient treatment program, which she completed on

 December 15. However, Jenkins remained at the residential facility until January 30, 2020. As a

 follow up to inpatient treatment, Jenkins was referred to outpatient substance abuse treatment.

        On May 21, 2020, the United States Probation Office (USPO) issued a Supervised
Case: 6:12-cr-00014-GFVT-HAI Doc #: 91 Filed: 07/08/20 Page: 2 of 5 - Page ID#: 383




 Release Violation Report (the Report) that initiated these proceedings. The Report charges two

 violations, all connected with drug use. Violation #1 alleges a violation of the condition

 requiring Ms. Jenkins to refrain from any unlawful use of a controlled substance. According to

 the Report, on May 21, 2020, probation conducted an oral swab test on Ms. Jenkins. The test

 result was positive for the use of amphetamine and methamphetamine. Jenkins admitted to using

 methamphetamine on two to three occasions since her release. This is a Grade C violation.

 Violation #2 alleges a violation of the condition that she not commit another federal, state, or

 local crime and that she not unlawfully possess a controlled substance. This is a Grade B

 violation. The Sixth Circuit has held drug use is equivalent to possession. Therefore, due to Ms.

 Jenkin’s prior conviction and the Sixth Circuit’s holding, “simple possession of

 methamphetamine constitutes conduct in violation of 21 U.S.C. § 844 (a), a Class E Felony.”

 This is a Grade B violation.

        On June 9, Ms. Jenkins appeared before Magistrate Judge Ingram for her initial

 appearance pursuant to Rule 32.1. [R. 85.] Ms. Jenkins knowingly, voluntarily, and intelligently

 waived her right to a preliminary hearing. Id. The United States made an oral motion for

 detention, and Ms. Jenkin did not argue for release. Id. Judge Ingram determined that detention

 was required. Id. On June 18, Judge Ingram held a final revocation hearing wherein Ms. Jenkins

 knowingly, voluntarily, and intelligently stipulated to the violations alleged in the Report. [R.

 88.] Subsequently, Judge Ingram prepared a recommended disposition. [R. 89.]

        As an initial matter, Judge Ingram noted that revocation is mandatory because Ms.

 Jenkins was in possession of a controlled substance. 18 U.S.C. § 3583(g)(1). Ms. Jenkins’

 admitted conduct qualifies as a Grade C violation with respect to Violation #1, and a Grade B

 violation with respect to Violation #2. [R. 89 at 6.] With her criminal history of I and a Grade



                                                  2
Case: 6:12-cr-00014-GFVT-HAI Doc #: 91 Filed: 07/08/20 Page: 3 of 5 - Page ID#: 384




 B1 violation, Ms. Jenkins’ range under the Revocation Table is 4–10 months. See U.S.S.G. §

 7B1.1(b). At the final hearing, the United States recommended a sentence of nine months

 imprisonment followed by three years of supervised release. [R. 89 at 3.] Defense did not object

 to this recommendation and only requested a sentence within the Guidelines Range. Id.

         Noting that revocation was mandatory, Judge Ingram considered the relevant §§ 3553

 and 3583 factors in order to determine an appropriate revocation term of imprisonment. Id. at 7.

 Ms. Jenkins’ underlying conviction is for a violent crime; however, her violations while on

 supervision have not involved violence. Id. Prior to sentencing, Ms. Jenkins expressed remorse

 for her crime, and the victim stated that she believed she was genuinely remorseful. Id. Judge

 Ingram also considered the history and characteristics of the Defendant. Id. Ms. Jenkins was

 “barely eighteen” when she was arrested. Id. Her whole life she has struggled with drug

 addiction. Id. Jenkins’ repeated violations showcase her immaturity and inability to comply

 with conditions, which is why Judge Ingram has recommended a term of four years of supervised

 release. Id. The recommended sentence is appropriate because it the best way to protect the

 public and deter further criminal conduct by Defendant. Id. Judge Ingram also states that since

 Jenkins has already undergone inpatient treatment, a change to Defendant’s current conditions is

 not required. Id. at 8. However, she should be assessed for additional training and treatment at

 the discretion of the USPO. Id.

         Finally, Judge Ingram correctly noted that the primary wrong in the supervised release

 context is the violation of the Court’s trust by the defendant. Id. at 8. Judge Ingram found

 Jenkins’ breach of trust to be significant. Ms. Jenkins used methamphetamine on multiple



 1
   See U.S.S.G. § 7B1.2(b) (“Where there is more than one violation of the conditions of supervision, or
 the violation includes conduct that constitutes more than one offense, the grade of the violation is
 determined by the violation having the most serious grade.”).
                                                     3
Case: 6:12-cr-00014-GFVT-HAI Doc #: 91 Filed: 07/08/20 Page: 4 of 5 - Page ID#: 385




 occasions while on supervised release. She continued to use methamphetamine even after she

 was sentenced to time-served during the last revocation proceedings. Jenkins has already

 completed inpatient treatment, but despite the resources and leniency given by the Court, she still

 returns to drug use. Nevertheless, Judge Ingram ultimately recommends revocation with

 imprisonment for a term of nine months, followed by four years of supervised release, finding

 that the relevant § 3553(a) factors supported such a penalty.

        Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

 Recommendation advises the parties that objections must be filed within fourteen (14) days of

 service. Id. at 16; see 28 U.S.C. § 636(b)(1). No objections to Judge Ingram’s Report and

 Recommendation were filed within the appropriate time by either party. Instead, Ms. Jenkins

 has filed a waiver of allocution. [R. 90.]

        Generally, this Court must make a de novo determination of those portions of the Report

 and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

 objections are made, as in this case, the Court is not required to “review . . . a magistrate’s

 factual or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474

 U.S. 140, 151 (1985). Parties who fail to object to a magistrate judge’s report and

 recommendation are also barred from appealing a district court’s order adopting that report and

 recommendation. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the

 Court has examined the record and agrees with Judge Ingram’s recommended disposition.

 Accordingly, it is hereby ORDERED as follows:

        1.      The Report and Recommendation [R. 89] as to Defendant Alexis Leeann Jenkins

 is ADOPTED as and for the Opinion of the Court;

        2.      Ms. Jenkins is found GUILTY of all violations;



                                                   4
Case: 6:12-cr-00014-GFVT-HAI Doc #: 91 Filed: 07/08/20 Page: 5 of 5 - Page ID#: 386




        3.     Ms. Jenkins’ Supervised Release is REVOKED;

        4.     Ms. Jenkins is hereby sentenced to nine (9) months imprisonment;

        5.     Followed by four (4) years of supervised release under the conditions contained in

 Defendant’s original judgment [R. 56]; and

        6.     Judgment shall enter promptly.

        This the 8th day of July, 2020.




                                                5
